355 F.2d 929
DELAWARE SPORTS SERVICE, a Partnership, Appellant,v.The DIAMOND STATE TELEPHONE COMPANY, a Corporation of the State of Delaware, andThe State of Delaware, Intervenor.
No. 15460.
United States Court of Appeals Third Circuit.
Argued January 18, 1966.
Decided February 16, 1966.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge, 241 F. Supp. 847.
Henry A. Wise, Jr., Wilmington, Del., for appellant.
Hugh L. Corroon, Wilmington, Del. (Berl, Potter & Anderson, Wilmington, Del., John B. King, Philadelphia, Pa., on the brief), for appellee Diamond State Telephone Co.
Ruth M. Ferrell, Deputy Atty. Gen., State of Delaware, Wilmington, Del., for intervenor State of Delaware.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The order of the District Court dated May 13, 1965 will be affirmed.